Citation Nr: 1326488	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  02-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether a September 1994 rating decision denying an evaluation in excess of 50 percent for the Veteran's service-connected psychiatric disability may be revised or amended on the basis of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date prior to February 5, 1998, for the award of a 100 percent schedular evaluation for schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Winston P. Alcendor, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of August 2001 and August 2006 by the Department of Veterans Affairs (VA) New Orleans, Louisiana Regional Office (RO). 

The Veteran presented testimony at video conference hearings in July 2002 and July 2010 before different Veterans Law Judges, both of whom have signed this decision.  The Veteran was offered the opportunity to testify before a third panel member; in June 2012, however, she waived her right to appear at an additional hearing before a third Veterans Law Judge.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).

A brief review of the history of the Veteran's claims is instructive.  On February 5, 1998, the Veteran filed a claim seeking an increased rating for her service-connected psychiatric disorder.  Following various development, in an August 2001 rating decision, her rating was increased to 100 percent effective February 5, 1998.

The Veteran filed a Notice of Disagreement with that August 2001 decision, contending that her 100 percent rating should be effective earlier than the February 1998 date assigned.  The RO issued a Statement of the Case in March 2002, and the Veteran thereafter filed a timely Substantive Appeal.  She first testified in a video conference hearing in July 2002.  The Board then remanded her claim in October 2003 and June 2005.  

That June 2005 remand instructed the RO to adjudicate a claim for CUE with regard to a September 1994 rating decision.  In an August 2006 rating decision, the RO denied the Veteran's CUE claim.  

In a March 2007 decision, the Board denied the Veteran's claim for an earlier effective date.  The Veteran sought reconsideration of this decision; her request was denied in August 2007.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In an April 2009 Memorandum Decision, the Court found that the Veteran had filed a timely Notice of Disagreement with the RO's CUE decision, placing the issue before the Board.  The Court also found that this issue was inextricably intertwined with the earlier effective date issue, so it vacated the Board's March 2007 decision and remanded the case to the Board.  

In accordance with the Court's mandate, the Board remanded the Veteran's claims in December 2009.  The RO thereafter issued a Statement of the Case with respect to the CUE claim, and the Veteran filed a timely Substantive Appeal.  She testified before a second VLJ in July 2010 for both of the issues on appeal.  In September 2010, a three member panel of the Board again remanded her case.  Following further development, her claims have now returned to the Board.  


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO increased the Veteran's rating for her psychiatric disability from 30 percent to 50 percent.  

2.  The correct facts, as they were known at the time of the September 1994 determination were before the RO, and the relevant statutory and regulatory provisions extant at the time were correctly applied.

3.  A final August 1995 rating action denied an increased evaluation for the Veteran's psychiatric disorder.  


4.  The veteran filed a claim on February 5, 1998 for an increased rating for her service connected schizoaffective disorder.  An August 2001 RO decision increased the veteran's evaluation for her schizoaffective disorder to 100 percent, effective February 5, 1998, the date of the veteran's claim for increase.

5.  There is no evidence that the Veteran filed a formal or informal claim for an increased rating in the period between August 1995 and February 5, 1998, and it is not factually ascertainable that her disability increased within one year prior to her February 5, 1998 claim.  

CONCLUSIONS OF LAW

1.  The RO's September 1994 rating decision is not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2012). 

2.  The criteria for an effective date earlier than February 5, 1998 for the award of a 100 percent schedular evaluation for the Veteran's service-connected schizoaffective disorder have not been met.  38 U.S.C.A. §§ 5107(b), 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

First, VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  A discussion of the VCAA with regard to this claim is thus unwarranted.  

With regard to the Veteran's earlier effective date claim, VA has met its duty to notify.  An increased rating was granted in an August 2001 rating decision.  The Veteran is now appealing the downstream issue of the effective date that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of her post-service VA treatment, and records from the Social Security Administration.  Given the nature of the issues on appeal, an examination of the Veteran is unnecessary.  

As noted above, the Veteran's case has been remanded numerous times by the Board and once by the Court.  In October 2003, the Board remanded the claim for an earlier effective date in order that the RO could review her records and issue a Supplemental Statement of the Case.  In June 2005, the Board remanded the claim for an earlier effective date in order that the RO could issue a decision on whether there was CUE in a September 1994 rating decision.  After the Board denied the Veteran's earlier effective date claim in March 2007, the Court vacated this decision in April 2009 and remanded the matter to the Board.  In December 2009, the Board remanded both issues on appeal in order that a Statement of the Case could be issued with respect to the CUE claim.  Most recently, in a September 2010 remand, the Board remanded both claims in order that the RO could review newly submitted evidence and issue a Supplemental Statement of the Case.  

A review of the Veteran's claims file reveals that all of the development ordered by both the Board and the Court has been completed.  Notably, Supplemental Statements of the Case were issued in January 2005 and November 2011.  A rating decision on the CUE claim was issued in August 2006, and a Statement of the Case regarding the CUE claim was issued in February 2010.  The Board thus finds substantial compliance with all remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

As noted above, the Veteran testified before two separate Veterans Law Judges.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Both VLJs complied with these requirements.  In each hearing, the VLJ identified the issues on appeal and asked the Veteran and her agent about the treatment received for her claimed disabilities.  Further, the Veteran and her agent presented testimony and argument as to their specific contentions.  Both the Veteran and her agent have also submitted additional relevant evidence during the course of the appeals.  Thus, they have demonstrated actual knowledge of the ability to identify and submit additional relevant evidence and argument.  The duties imposed by Bryant have thus been satisfied.  

The evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

All necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Clear and Unmistakable Error

Generally, once a decision becomes final, it may only be revised by a showing of clear and unmistakable error (CUE).  See 38 C.F.R. §§ 3.104, 3.105.  CUE is recognized to be a very specific and rare kind of error of fact or law that compels the undebatable conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As such, to establish CUE, a claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 236 (2004).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), the Court explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  See also Russell v. Principi, 3 Vet. App. 310, 313 (1992).

When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. See Fugo, 6 Vet. App. at 43.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE had the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The RO issued the decision in question here on September 29, 1994.  In that decision, the RO granted a temporary total rating based on hospitalization until March 1, 1994, and it increased the Veteran's rating for her psychiatric disability from 30 to 50 percent, effective the date of her claim.  

The Veteran, through her agent, has sent numerous letters and argued in the hearings that CUE exists in the 1994 decision for three reasons: first, that the RO did not consider a March 1989 VA examination; second, that the Veteran was unable to file an appeal with the 1994 decision on account of her disability; and third, that the Social Security Administration has determined that she is disabled since a date preceding the 1994 decision.  Each of these arguments is considered below.  

As to the first contention, the Veteran's agent has consistently argued that the September 1994 decision did not consider a March 1989 VA examination that found the Veteran to be suffering from more severe symptoms than later examinations.  Specifically, that examination found that the Veteran suffered from "severe" industrial disability and "moderate" social disability.  

For three reasons, this contention cannot support a finding of CUE.  First, ROs are not required to specifically mention in their rating decisions the evidence they considered; instead, it is presumed that they reviewed all relevant evidence in the claims file.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  The failure to specifically list this examination therefore cannot be considered CUE.  Second, an earlier April 1989 rating decision that declined to increase the Veteran's disability rating explicitly stated that this March 1989 examination was reviewed, and it cited findings from that examination in the decision.  Finally, even if the RO had discussed this examination in its September 1994 decision, the failure to award an increased rating based on this evidence would not show that the regulatory provisions in effect at that time were incorrectly applied.  The Veteran and her agent are in effect arguing about the weight provided to the examiner's findings, and disagreements as to how facts are weighed do not constitute CUE.  Russell, 3 Vet. App. at 313-14.  

Second, the Veteran's agent argues that the Veteran was unable to file an appeal to the September 1994 rating decision on account of her psychiatric disability.  He points to the August 2002 Social Security decision, which found that the Veteran "did not have the mental capacity to pursue appeal of the prior final determination on her own behalf."

This argument is not persuasive, as the evidence belies this contention.  A February 1994 VA discharge record described the Veteran as competent to manage her personal funds, as did a June 1994 VA examination.  If the Veteran was deemed competent to manage her finances, it stands to reason that she is also competent to prosecute her claim for an increased rating.  These contemporaneous findings are granted a greater weight than the contentions of the Veteran and her agent made ten to twenty years later.  Further, the Veteran filed claims for an increased rating after the September 1994 rating action, including pursuing the appeal currently before the Board beginning with a July 1998 Notice of Disagreement.  This evidence all shows that the Veteran was not so incapacitated by her psychiatric disability as to prevent her from filing an appeal.  

The Veteran and her agent's final argument is that the Social Security Administration placed the onset of her disability prior to the September 1994 decision.  They specifically note that the August 2002 decision found that the Veteran became disabled on August 31, 1993.  

This contention is similarly unpersuasive.  First, SSA decisions regarding whether the veteran is "disabled," although relevant, are not controlling for VA determinations because the two agencies use different definitions of "disabled."  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (SSA determinations regarding unemployability are not controlling for VA determinations).  Moreover, VA regulations do not provide for a finding of disability based on determinations of the SSA.  Instead, the VA regulation in effect at the time of the September 1994 rating decision required a finding of "total social and industrial inadaptability" to support a 100 percent disability rating.  38 C.F.R. § 4.132, Diagnostic Code 9206 (1993).  Beyond arguing that the evidence was improperly weighed, neither the Veteran nor her agent has identified how the Social Security decision satisfies this provision.  Finally, CUE claims must be based on the evidence of record at the time of the decision in question.  The SSA decision was made some eight years after the RO decision in question here, precluding it from serving as a basis for finding CUE with the September 1994 RO decision.  

Aside from the specific assertions raised by the Veteran and her agent, the Board notes that her CUE claim may be substantiated on the basis that the correct facts were not before the adjudicator.  VA has obtained records from the SSA, including the determination that she was disabled and the records supporting that decision.  Included in those records are numerous VA treatment reports that were not mentioned in the September 1994 rating decision challenged here.  

Despite this failure to review or mention these records, the Board does not find that this failure meets the second criterion for CUE, as the error is not undebatable and would not have changed the outcome at the time it was made.  These VA records detail her regular treatment for her service-connected psychiatric disorder.  In large part, they show her suffering from symptoms less severe than those identified in the records that were considered by the adjudicator in the September 1994 rating decision, including her January to February 1994 hospitalization and her June 1994 VA examination.  Simply put, the failure to obtain or consider these VA treatment records in the September 1994 rating decision was not outcome-determinative, and it is not an error that would manifestly have changed the outcome of the prior decision.  Bustos, 179 F.3d at 1380-81.

In summary, the Board finds that the evidence and argument presented by the Veteran and her agent fail to show that the correct facts were not before the RO at the time of its September 1994 decision, or that the statutory or regulatory provisions in effect at that time were incorrectly applied.  A revision or reversal of the September 1994 RO decision that denied a rating in excess of 50 percent for the Veteran's service-connected psychiatric disability is thus not warranted. 

III.  Earlier Effective Date Claim

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b) (1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, 38 C.F.R. § 3.157(b) provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).

In this case, the Veteran contends that the effective date for the grant of increased rating should be earlier, possibly as early as August 1993, when the veteran was found to be disabled by the Social Security Administration.

Following the March 1986 grant of service connection for her psychiatric disability, the Veteran sought an increased rating numerous times.  Of most relevance here, the Veteran sought an increased rating and a temporary total disability rating for hospitalization in a March 1995 claim.  An August 1995 rating decision denied the Veteran's claims and confirmed a 50 percent evaluation for her psychiatric disability.  The Veteran received notice of this decision that same month, but did not file a notice of disagreement.  Thus, the August 1995 rating decision became final.  

The Veteran filed the claim at issue here on February 5, 1998.  The RO initially denied her claim, and the Veteran filed a timely Notice of Disagreement and subsequent Substantive Appeal.  Following a Board remand, the RO granted a 100 percent rating effective February 5, 1998 in an August 2001 rating decision.  

As summarized above, the Veteran may be entitled to an earlier effective date if it is shown that she had filed either a formal or informal claim between the August 1995 denial and her February 1998 claim, or if it is factually ascertainable that the increase in her disability occurred within one year of her February 1998 claim.  

Here, there is no evidence that the Veteran filed either a formal or an informal claim between the August 1995 denial and her February 1998 claim.  Indeed, between these dates, the claims file shows no communication between the Veteran and the RO at all, nor are there treatment records evincing a desire to file a claim.  

It is also not factually ascertainable that the increase in her disability occurred within one year of her February 1998 claim.  There is no competent evidence that the Veteran's psychiatric disability underwent an increase in severity during any period prior to February 1998.  Her previous hospitalization of record was in January-March 1995, but the hospital records were considered by the August 1995 rating action.  

There are no other clinical records - including VA treatment and hospitalization records and those records from the Social Security Administration - reflecting a change in the status of the psychiatric disability prior to February 1998.  As such, there can be no basis on which to find a factually ascertainable increase in disability during the 1-year period preceding the date of receipt of a claim for increased compensation, and therefore no basis on which to grant the veteran an effective date any earlier than the date of her claim, the effective date the veteran has already been given.

In summary, there is no evidence of either a formal or an informal claim between August 1995 and February 5, 1998, and it is not factually ascertainable that her disability underwent an increase during this time period.  An earlier effective date for the award of a 100 percent rating for the Veteran's psychiatric disability is thus not warranted.  


















(CONTINUED ON NEXT PAGE)
ORDER

The claim to revise or reverse the September 1994 RO determination that denied an evaluation in excess of 50 percent for the Veteran's service-connected psychiatric disability is denied.  

Entitlement to an effective date prior to February 5, 1998, for the award of a 100 percent schedular evaluation for schizoaffective disorder, is denied.



			
       THOMAS J. DANNAHER	M. N. HYLAND
	             Veterans Law Judge                                  Acting Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


